PER CURIAM.
Asrat Tadessa, a native and citizen of Ethiopia, appeals the decision of the Board of Immigration Appeals (Board) denying her motion to reconsider its ruling dismissing the appeal in deportation proceedings. The immigration judge had denied her application for asylum and withholding of deportation, and the Board was not per*96suaded to reconsider. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying the motion to reconsider. 8 C.F.R. § 3.2(a), (b)(1) (2002). We accordingly deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.